Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          1 of
                                                            1 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2907
                                                                           #: 1916




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



                                                            Civ. A. No. 1:18-cv-01713
     IN RE AKORN, INC. DATA INTEGRITY
     SECURITIES LITIGATION                                  Hon. Steven C. Seeger




                          ORDER AND FINAL JUDGMENT APPROVING
                               CLASS ACTION SETTLEMENT

           WHEREAS, on August 9, 2019, Lead Plaintiffs Gabelli & Co. Investment Advisors, Inc.

    and Gabelli Funds, LLC, individually and on behalf of the Settlement Class,1 on the one hand,

    and Defendants Akorn, Inc., Rajat Rai, Duane Portwood, Alan Weinstein, Brian Tambi and Ronald

    Johnson, on the other hand, entered into the Stipulation to settle the above-captioned litigation;

           WHEREAS, on August 26, 2019, the Court entered the Preliminary Approval Order;

           WHEREAS, pursuant to the Preliminary Approval Order, the Court scheduled the

    Settlement Hearing for December 3, 2019, at 9:30 a.m., for the purpose of, among other things,

    determining whether: (i) the terms and conditions of the Settlement are fair, reasonable and

    adequate to the Settlement Class, and should therefore be approved; (ii) a judgment as provided

    for in the Stipulation should be entered dismissing the Action with prejudice as against Defendants;

    and (iii) the terms and conditions of the issuance of the Settlement Shares and Settlement CVRs

    pursuant to the exemption from the registration requirements of the Securities Act provided by



1
     All capitalized words or terms not otherwise defined in this Order and Final Judgment shall have the
    meanings ascribed to those words or terms in the Stipulation and Agreement of Settlement (the
    “Stipulation”) filed with the Court on August 9, 2019 (Dckt. No. 127-1).
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          2 of
                                                            2 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2908
                                                                           #: 1917




Section 3(a)(10) are fair to all persons and entities to whom the shares will be issued;

       WHEREAS, pursuant to the Preliminary Approval Order, the Court ordered that the Notice

and a Proof of Claim Form, substantially in the forms attached to the Preliminary Approval Order

as Exhibits A-1 and A-2, respectively, be mailed by first-class mail, postage prepaid, on or before

twenty (20) business days after the date of entry of the Preliminary Approval Order (“Notice

Date”) to all potential Settlement Class Members who could be identified through reasonable

effort, and that the Publication Notice, substantially in the form attached to the Preliminary

Approval Order as Exhibit A-3, be published in Investor’s Business Daily and transmitted over PR

Newswire within ten (10) calendar days of the Notice Date;

       WHEREAS, the Notice and the Publication Notice advised potential Settlement Class

Members of the date, time, place, and purpose of the Settlement Hearing. The Notice further

advised that any objections to the Settlement were required to be filed with the Court and served

on counsel for the Litigation Parties such that they were received by November 12, 2019;

       WHEREAS, the provisions of the Preliminary Approval Order as to notice were duly

complied with;

       WHEREAS, on October 29, 2019, Lead Plaintiffs moved for final approval of the

Settlement, as set forth in the Preliminary Approval Order. The Settlement Hearing was originally

set for December 3, 2019 (Dckt. Nos. 133, 150), and was later reset for March 13, 2020 (Dckt. No.

178). The Settlement Hearing was duly held before this Court on March 13, 2020 at 10:00 a.m.,

at which time all interested persons and entities were afforded the opportunity to be heard;

       WHEREAS only one Settlement Class Member objected to the Settlement (Dckt. No. 154),

but later withdrew that objection (Dckt. No. 171). None of the Settlement Class Members objected

to the Settlement as of the time of the Settlement Hearing;


                                                 2
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          3 of
                                                            3 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2909
                                                                           #: 1918




       WHEREAS, this Court has duly considered Lead Plaintiffs’ motion, the affidavits,

declarations, memoranda of law submitted in support thereof, the Stipulation, and all of the

submissions and arguments presented with respect to the proposed Settlement;

       NOW, THEREFORE, after due deliberation, IT IS HEREBY ORDERED, ADJUDGED

AND DECREED:

       Incorporation of Settlement Documents

       1.      This Order and Final Judgment incorporates and makes a part hereof as though set

forth fully herein: (i) the Stipulation filed with the Court on August 9, 2019; and (ii) the Notice,

which was filed with the Court on August 9, 2019.

       Jurisdiction

       2.      This Court has jurisdiction over the subject matter of the Action and over all parties

to the Action, including the Litigation Parties and all Settlement Class Members (collectively, the

“Parties”).

       Class Certification for Settlement Purposes

       3.      The Court hereby affirms its determinations in the Preliminary Approval Order and

finally certifies, for purposes of the Settlement only, pursuant to Rules 23(a) and (b)(3) of the

Federal Rules of Civil Procedure, the Settlement Class of: all persons or entities that purchased or

otherwise acquired shares of Akorn common stock between November 3, 2016 and January 8,

2019, inclusive, and were damaged thereby. Excluded from the Settlement Class are: (i)

Defendants; (ii) any person who was an officer, director or managing agent of Akorn or any of its

subsidiaries or affiliates at any point during the Class Period; (iii) members of the immediate

family of any of the foregoing individuals; (iv) any affiliate of Akorn; (v) any entity in which any

Defendant has or had a controlling interest; (vi) any Opt-Outs that are listed on the annexed Exhibit


                                                 3
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          4 of
                                                            4 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2910
                                                                           #: 1919




1 as having submitted an exclusion request allowed by the Court (the “Authorized Opt-Outs”); and

(vii) the legal representatives, heirs, predecessors, successors or assigns of any of the foregoing.

       Adequacy of Representation

       4.       Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes of

the Settlement only, the Court hereby reaffirms its determinations in the Preliminary Approval

Order and finally certifies the GAMCO entities as the Class Representatives for the Settlement

Class; and finally appoints the law firm of Entwistle & Cappucci LLP as Class Counsel for the

Settlement Class. The law firm of Bernstein Litowitz Berger & Grossmann LLP will continue to

act as Plaintiffs’ Liaison Counsel.

       Notice

       5.       The Court finds that the mailing and publication of the Notice, Publication Notice,

and Proof of Claim Form, as appropriate:

       (a) complied with the Preliminary Approval Order;

       (b) constituted the best notice practicable under the circumstances;

       (c) constituted notice that was reasonably calculated to apprise Settlement Class Members

of (i) the effect of the Settlement, (ii) the proposed Plan of Allocation, (iii) Lead Counsel’s request

for an award of attorneys’ fees and reimbursement of Litigation Expenses incurred in connection

with the prosecution of the Action, (iv) their right to object or seek exclusion from the Settlement

Class, and (v) their right to appear at the Settlement Hearing;

       (d) constituted due, adequate, and sufficient notice to all persons or entities entitled to

receive notice of the proposed Settlement;

       (e) satisfied the notice requirements of Rule 23 of the Federal Rules of Civil Procedure,

the United States Constitution (including the Due Process Clause), and Section 21D(a)(7) of the


                                                  4
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          5 of
                                                            5 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2911
                                                                           #: 1920




Exchange Act, 15 U.S.C. § 78u-4(a)(7), as amended by the Private Securities Litigation Reform

Act of 1995 (the “PSLRA”); and

               (f) constituted adequate notice pursuant to the requirements of Section 3(a)(10) of

the Securities Act.

       6.      The deadline for Settlement Class Members to submit Proof of Claim Forms has

been extended to the date of the Settlement Hearing on March 13, 2020.

       Final Settlement Approval and Dismissal of Claims

       7.      The Court hereby fully and finally approves the Settlement as set forth in the

Stipulation in all respects, and finds that the Settlement is, in all respects, fair, reasonable and

adequate, and in the best interests of Lead Plaintiffs and the Settlement Class. In reaching this

decision, the Court considered, among other things: (i) the benefits to the Settlement Class; (ii) the

complexity, expense and possible duration of further litigation against Defendants; (iii) the

strength of Plaintiffs’ case, including the risks of establishing liability and damages; (iv) the costs

of continued litigation; and (v) the stage of proceedings and discovery completed as of the date

hereof, including the fact that Defendants have already produced millions of documents, as well

as extensive deposition and trial testimony from other court proceedings that relate to allegations

in the Action, to Lead Counsel. This Court further finds the Settlement set forth in the Stipulation

is the result of arm’s-length negotiations between experienced counsel representing the interests

of Lead Plaintiffs, the Settlement Class, and Defendants. The Settlement shall be consummated

in accordance with the terms and provisions of the Stipulation.

       8.      The Second Amended Complaint filed on April 22, 2019, is dismissed in its

entirety, with prejudice, and without costs to any party, except as otherwise provided in the

Stipulation.


                                                  5
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          6 of
                                                            6 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2912
                                                                           #: 1921




         9.    The Parties are hereby directed to consummate the Stipulation and to perform its

terms.

         Section 3(a)(10) Exemption

         10.   The Court, after holding the Settlement Hearing, hereby finds that:          (i) the

Settlement Shares and Settlement CVRs are to be issued solely in exchange for bona fide

outstanding claims; (ii) all person and entities to whom the Settlement Shares and Settlement

CVRs will be issued had the right to appear at the Settlement Hearing; (iii) the Settlement Hearing

was open to all persons and entities to whom the Settlement Shares and Settlement CVRs will be

issued; (iv) adequate notice has been given to all persons and entities to whom the Settlement

Shares and Settlement CVRs will be issued, and there have been no improper impediments to the

appearance of such persons and entities at the Settlement Hearing; and (v) the terms and conditions

of the issuance of the Settlement Shares and Settlement CVRs pursuant to the terms of the

Stipulation are fair to all persons and entities to whom the Settlement Shares and Settlement CVRs

will be issued. The Court hereby acknowledges that it was advised prior to the Settlement Hearing

that, following Court approval of the Settlement, Akorn intends to rely on the Section 3(a)(10)

registration exemption when issuing the Settlement Shares and Settlement CVRs to the Settlement

Class (and to Plaintiffs’ Counsel, as may be awarded by the Court, except that such award will not

include more than 25% of either the (a) the total Settlement Shares or (b) the total Settlement

CVRs) pursuant to the terms of the Stipulation. The Court hereby approves the terms and

conditions of the issuance of the Settlement Shares and Settlement CVRs in exchange for the

settlement and release of the Settled Claims by the Releasing Persons as fair both procedurally and

substantively to all persons and entities to whom the Settlement Shares and Settlement CVRs will

be issued, and finds that the Settlement Shares and Settlement CVRs are freely tradable and exempt


                                                6
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          7 of
                                                            7 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2913
                                                                           #: 1922




from the registration requirements of the Securities Act (or, where applicable, any analogous

provisions of applicable state securities laws) pursuant to Section 3(a)(10). Based upon the Court’s

findings that the terms and conditions of the Settlement are fair both procedurally and

substantively, Akorn may issue the Settlement Shares and Settlement CVRs without registration

or compliance with the prospectus delivery requirements of the U.S. securities laws (or, where

applicable, any analogous state securities laws).

       11.     At any time after the Effective Date, Lead Counsel may, in accordance with the

terms of the Stipulation, direct the Escrow Agent to sell all or any portion of the Class Settlement

Shares or Settlement CVRs on behalf of the Settlement Class, pursuant to the exemption from

registration requirements of the Securities Act provided by Section 3(a)(10), which exemption

shall also remain applicable to and not otherwise limit or invalidate the initial issuance and delivery

of the Settlement Shares or Settlement CVRs to the Escrow Agent. To the extent that any sale of

the Class Settlement Shares or Settlement CVRs occurs, the cash proceeds of such sale(s) shall be

deposited in the Escrow Account and held in escrow under the control of the Escrow Agent as

fiduciary for the benefit of the Settlement Class pending disbursement or distribution in accordance

with the terms of the Stipulation.

        Releases

       12.     Upon the Effective Date, each and all of the Releasing Persons, on behalf of

themselves and each of their respective heirs, executors, trustees, administrators, predecessors,

successors, assigns, and any other person or entity claiming (now or in the future) through or on

behalf of them, regardless of whether any such person or entity ever seeks or obtains by any means,

including, without limitation, by submitting a Proof of Claim Form, any distribution from the

Settlement Fund, shall be deemed to have fully, finally, and forever waived, released, discharged,


                                                    7
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          8 of
                                                            8 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2914
                                                                           #: 1923




and dismissed each and every one of the Settled Claims against each and every one of the Released

Persons and shall be deemed to have covenanted not to sue the Released Persons in respect to any

such Settled Claims and shall forever be barred and enjoined from asserting, commencing,

instituting, prosecuting, maintaining or in any way participating in the commencement or

prosecution of any action or other proceeding, in any forum, asserting any or all of the Settled

Claims against any or all of the Released Persons.

       13.     Upon the Effective Date, each of the Defendants and Released Persons, on behalf

of themselves and their respective heirs, executors, administrators, successors and assigns and all

persons acting in concert with any such person or entity, shall have, fully, finally, and forever

released, relinquished, and discharged Lead Plaintiffs, Plaintiffs’ Counsel and the Settlement Class

(except, for the avoidance of doubt, any Authorized Opt-Outs) from all Claims (including

Unknown Claims) arising out of, relating to, or in connection with, the institution, prosecution,

assertion, Settlement, or resolution of the Action or the Settled Claims except to enforce the

releases and other terms and conditions contained in the Stipulation or any Court order (including,

but not limited to, this Order and Final Judgment) entered pursuant thereto.

       14.     Pursuant to the PSLRA, 15 U.S.C. § 78u-4(f)(7), upon the Effective Date, the

Defendants are discharged from all claims for contribution that have been or may hereafter be

brought by or on behalf of any person or entity, based upon, relating to, or arising out of the Action.

Upon the Effective Date, any and all persons or entities are permanently BARRED, ENJOINED

and RESTRAINED from commencing, prosecuting or asserting any and all claims for contribution

based upon, relating to, or arising out of the Action, whether arising under state, federal or common

law, as claims, cross-claims, counterclaims, or third-party claims, in this Action or as a separate

action, in this Court, in any federal or state court, or in any other court, arbitration proceeding,


                                                  8
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          9 of
                                                            9 of
                                                               1313
                                                                  PageID
                                                                    PageID
                                                                         #:2915
                                                                           #: 1924




administrative proceeding, or other forum (collectively, the “Barred Contribution Claims”) against

the Defendants; and the Defendants are permanently BARRED, ENJOINED and RESTRAINED

from commencing, prosecuting or asserting any and all Barred Contribution Claims against any

person or entity, other than a person or entity whose liability to the Settlement Class has been

extinguished pursuant to the Settlement and this Order and Final Judgment.

       15.     Pursuant to the PSLRA, 15 U.S.C. § 78u-4(f)(7), any final verdict or judgment

obtained by or on behalf of Lead Plaintiff, the Settlement Class or any Settlement Class Member

shall be reduced as provided therein.

       Binding Effect

       16.     Each Settlement Class Member (except for the Authorized Opt-Outs), whether or

not such Settlement Class Member executes and delivers a Proof of Claim Form, as well as the

respective successors and assigns of each Settlement Class Member, is forever bound by this Order

and Final Judgment, including, without limitation, the release of claims as set forth in the

Stipulation.

       No Admissions

       17.     This Order and Final Judgment and the Stipulation, whether or not consummated,

and any discussions, negotiations, proceedings or agreements relating to the Stipulation, the

Settlement, and any matters arising in connection with settlement discussions or negotiations,

proceedings, or agreements, shall not be offered or received against or to the prejudice of the

Parties or their respective counsel or advisors, for any purpose other than in an action to enforce

the terms hereof, and in particular:

       (a) do not constitute, and shall not be offered or received against or to the prejudice of

Defendants as evidence of, or construed as, or deemed to be evidence of any presumption,


                                                9
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          1010
                                                             of of
                                                                1313
                                                                   PageID
                                                                     PageID
                                                                          #:2916
                                                                            #: 1925




 concession, or admission by Defendants with respect to the truth of any allegation by Plaintiffs, or

 the validity of any claim that has been or could have been asserted in the Action or in any litigation,

 including but not limited to the Settled Claims, or of any liability, damages, negligence, fault or

 wrongdoing of Defendants or any person or entity whatsoever;

        (b) do not constitute, and shall not be offered or received against or to the prejudice of

 Defendants as evidence of a presumption, concession, or admission of any fault, misrepresentation,

 or omission with respect to any statement or written document approved or made by Defendants,

 or against or to the prejudice of Lead Plaintiffs or the Settlement Class as evidence of any infirmity

 in the claims alleged by Lead Plaintiffs;

        (c) do not constitute, and shall not be offered or received against or to the prejudice of

 Defendants, Plaintiffs or their respective counsel or advisors, as evidence of a presumption,

 concession, or admission with respect to any liability, damages, negligence, fault, infirmity, or

 wrongdoing, or in any way referred to for any other reason against or to the prejudice of any of the

 Defendants, Plaintiffs, or their respective counsel or advisors, in any other civil, criminal, or

 administrative action or proceeding in this Court, in any federal or state court, or in any other court,

 arbitration proceeding, administrative proceeding, or other forum, other than such proceedings as

 may be necessary to effectuate the provisions of the Stipulation;

        (d) do not constitute, and shall not be construed against Defendants or Plaintiffs as an

 admission or concession that the consideration to be given hereunder represents the amount that

 could be or would have been recovered after trial; and

        (e) do not constitute, and shall not be construed as or received in evidence as an admission,

 concession, or presumption against Plaintiffs that any of their claims are without merit or infirm

 or that damages recoverable under the Second Amended Complaint would not have exceeded the


                                                   10
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          1111
                                                             of of
                                                                1313
                                                                   PageID
                                                                     PageID
                                                                          #:2917
                                                                            #: 1926




 Settlement Consideration.

        Rule 11 Findings

        18.     The Court finds that during the course of the Action, the Litigation Parties and their

 respective counsel at all times complied with the requirements of Rule 11 of the Federal Rules of

 Civil Procedure.

        Modification of the Agreement of Settlement

        19.     Without further approval from the Court, Lead Plaintiffs and Defendants are hereby

 authorized to agree to and adopt such amendments to or modifications of the Stipulation or any

 exhibits attached thereto to effectuate the Settlement that: (i) are not materially inconsistent with

 this Order and Final Judgment; and (ii) do not materially limit the rights of the Settlement Class

 Members in connection with the Settlement. Without further order of the Court, the Litigation

 Parties may agree to reasonable extensions of time to carry out any of the provisions of the

 Stipulation.

        Retention of Jurisdiction

        20.     Without affecting the finality of this Order and Final Judgment in any way, this

 Court hereby retains continuing jurisdiction over: (i) administration of and implementation of the

 Settlement; (ii) the allowance, disallowance or adjustment of any Settlement Class Member’s

 claim on legal or equitable grounds and any award or distribution of the Settlement Fund; (iii)

 disposition of the Settlement Fund; (iv) any applications for attorneys’ fees, costs, interest and

 payment of expenses in the Action; (v) all Parties for the purpose of construing, enforcing and

 administering the Settlement and this Order and Final Judgment; and (vi) other matters related or

 ancillary to the foregoing.




                                                  11
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          1212
                                                             of of
                                                                1313
                                                                   PageID
                                                                     PageID
                                                                          #:2918
                                                                            #: 1927




        Termination of the Settlement

        21.     In the event that the Settlement does not become effective in accordance with the

 terms of the Stipulation, then this Order and Final Judgment shall be rendered null and void to the

 extent provided by and in accordance with the Stipulation and shall be vacated, and in such event,

 all orders entered and releases delivered in connection herewith shall be null and void to the extent

 provided by and in accordance with the Stipulation.

        Entry of Order and Final Judgment

        22.     There is no just reason for delay in the entry of this Order and Final Judgment.

 Accordingly, the Clerk of Court is expressly directed to immediately enter this Order and Final

 Judgment.



 Date: March 13, 2020

                                                       Steven C. Seeger
                                                       United States District Judge




                                                  12
Case
  Case:
     1:20-cv-01254-MN
        1:18-cv-01713 Document
                       Document#: 5-34
                                  190 Filed:
                                       Filed03/13/20
                                             10/02/20Page
                                                       Page
                                                          1313
                                                             of of
                                                                1313
                                                                   PageID
                                                                     PageID
                                                                          #:2919
                                                                            #: 1928




                           EXHIBIT 1 - Authorized Opt-Outs
 Absolute Return Master Account, L.P.
 AQR DELTA Sapphire Fund, L.P.
 AQR DELTA XN Master Account L.P.
 CNH Master Account L.P.
 AQR DELTA Master Account, L.P.
 AQR Global Alternative Premia Master Account, L.P.
 AQR Funds – AQR Diversified Arbitrage Fund*
 LUMYNA – AQR Global Relative Value UCITS Fund*
 AQR Funds – AQR Multi-Strategy Alternative Fund*
 Fir Tree Value Master Fund, L.P.
 Twin Master Fund, Ltd.
 Twin Opportunities Fund, LP
 Twin Securities, Inc.
 Manikay Master Fund, LP
 Manikay Merger Fund, LP
 Magnetar Constellation Fund II-PRA LP
 Magnetar Systematic Multi- Strategy Master Fund Ltd
 MProved Systematic Merger Arbitrage Fund
 Magnetar PRA Master Fund Ltd
 Magnetar MSW Master Fund Ltd
 AMX Master – Magnetar – Passive Risk Arbitrage




 * Indicates fund is not a Settlement Class Member but timely submitted a request for exclusion.




                                                13
